           Case 1:20-cv-00017-TJC Document 22 Filed 11/02/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION

 CHARLES K. EDMUNDS, JR,                               CV 20-17-BLG-TJC

                        Plaintiff,
                                                       ORDER GRANTING
 vs.                                                   MOTION FOR EXTENSION
                                                       OF TIME
 ANDREW SAUL, Commissioner of
 Social Security Administration,

                        Defendant.

         Plaintiff has filed a motion for extension of time to file an opening brief.

(Doc. 21.) Good cause appearing, IT IS ORDERED that Plaintiff’s opening brief

shall be filed no later than December 14, 2020. Defendant’s response brief must

be filed within thirty (30) days after the Plaintiff’s brief. Plaintiff’s reply brief, if

any, must be filed within fourteen (14) days after Defendant’s response brief is

filed.

         DATED this 2nd day of November, 2020.

                                          _______________________________
                                          TIMOTHY J. CAVAN
                                          United States Magistrate Judge
